Citation Nr: 1420718	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-15 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  See 38 C.F.R. 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In December 2013, the Veteran failed to report for the personal hearing he had requested before a Veterans' Law Judge traveling to the RO.  Therefore, the Board considers this hearing request withdrawn. 

The claim of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2007 rating decision denied service connection for a left knee disorder and he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the March 2007 rating decisions is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the left knee disorder claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a left knee disorder.  He maintains that his left knee disorder, which pre-existed military service, was permanently aggravated by all the running and other physical training he performed while on active duty. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that a March 2007 rating decision denied service connection for a left knee disorder.  The Veteran did not appeal the March 2007 rating decision.  The record shows that in January 2008 (i.e., within the first post-decision year) the Veteran filed an application to reopen his claim of service connection for a left knee disorder.  However, the Board does not finds that this statement acted as new and material evidence to reopen the claim because it is duplicative of statements found in the record at the time of the March 2007 rating decision.  Moreover, he Board finds that the record does not otherwise show that the Veteran, following the March 2007 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the March 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final decisions, the March 2007 rating decision denied the Veteran's claim of service connection for a left knee disorder because, among other things, the record did not contain a post-service diagnosis of a left knee disorder.  Since the March 2007 rating decision, a VA treatment record dated in November 2009 shows the Veteran being diagnosed with left knee chondromalacia.  As such, the Veteran's claim is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a left knee disorder is reopened, and to that extent only, the appeal is granted.



REMAND

As to the claim of service connection for a left knee disorder, a November 2009 VA treatment record diagnosis chondromalacia.  However, the records do not contain a medical opinion as to whether this chondromalacia establishes that a pre-existing left knee disorder was aggravated by his military service.  Therefore, the Board finds that a Remand is required to obtain such an opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

The Veteran has a history of not reporting for VA examinations.  The Veteran has explained that he had been incarcerated.  The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Further, while the VA has a duty to assist the veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Furthermore, governing regulations are clear that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a Veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b).  38 C.F.R. § 3.655(a) (2013).  Additionally, 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for service connection, the claim shall be adjudicated using the existing record.  Therefore, while the appeal is in remand status the Veteran should be notified of his duty to report for his VA examination and the consequences of not showing.  38 C.F.R. § 19.9 (2013).

The record shows that the Veteran receives ongoing treatment at the Durham VA Medical Center.  However, his post-February 2010 treatment records are not found in the claims file.  Likewise, while the record shows that the Veteran was incarcerated prior to September 2008, his medical records from his place of incarceration are not found in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Obtain and physically or electronically associate with the claims file all of the Veteran's post-February 2010 treatment records from the Durham VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining an authorization from the Veteran, obtain and physically or electronically associate with the claims file all of his medical records from his place of incarceration.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and onset of any left knee symptoms prior to, during and since service.  Provide an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of any left knee disorder found to be present.  

The notice of the VA examination should, among other things, notify the Veteran of his obligation to show for the VA examination as well as the fact that his claim with be adjudicated using the existing record if he fails to show for the VA examination.  38 C.F.R. § 3.655(a).

A copy of the notice of the VA examination should be associated with the claims folder.

The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state the likelihood that any left knee disorder found to be present existed prior to service.  

If the examiner concludes that any left knee disorder found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having a left knee disorder that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of ongoing left knee symptoms since service.  

All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence received since the March 2010 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


